Post-Tax

[a10302013pepposttaxag_image1.gif]    


PARTNERSHIP EQUITY PROGRAM
Participant Purchased Share, Company Matching RSUs
and Company Matching Option Agreement


AGREEMENT, by and between CVS Caremark Corporation, a Delaware corporation (the
“Company”), and ______________(“Participant”), effective on ______________,
herein after known as the “Grant Date” (this “Agreement”).
WHEREAS, Participant has been selected as an employee eligible to invest under
the Company's Partnership Equity Program (the “PEP”), and has elected in the
Participant’s Election Form to invest $_________ in the PEP, subject to the
terms and conditions set forth in the PEP and in this Agreement.
WHEREAS, the Company desires to provide Participant with written evidence
acknowledging Participant's investment under the PEP through Participant
Purchased Shares and the corresponding grant of Company Matching RSUs and a
Company Matching Option under the PEP.
WHEREAS, the provisions of the PEP and the Company's 2010 Incentive Compensation
Plan (the “ICP”) are hereby incorporated by reference and shall have the same
force and effect as though fully set forth herein; Participant hereby
acknowledges receipt of a copy of the PEP and the ICP at the time of receipt of
this Agreement and agrees to be bound by such provisions (as presently in effect
or hereafter amended); if any provision of this Agreement is inconsistent with a
provision of the PEP or the ICP, the terms of the PEP and/or the ICP, or any
successor thereto, shall control; capitalized terms used in this Agreement but
not defined herein shall have the same meanings as in the PEP, or the ICP, as
the case may be; and on the Grant Date specified above, the Fair Market Value
(the “FMV”) of a share of CVS Caremark Common Stock (“Stock”) equals $________,
which is the closing price on such date.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties hereto agree as follows:


I. PARTICIPANT PURCHASED SHARES AND COMPANY MATCHING RSUs
(A)    Participant Purchased Shares.
(i)
The Company has received from Participant a completed Election Form pursuant to
which the Participant elects to invest the amount of $__________ in Participant
Purchased Shares under the PEP. Participant’s Post-Tax Investment Date must
occur within thirty (30) days of the Grant Date, and Participant must provide
evidence to the Company of Participant’s purchase and ownership of the
Participant Purchased Shares with a value as of the Post-Tax Investment Date
equal to the elected investment amount in accordance with the PEP within thirty
(30) days of the Grant Date.

(ii)
Alternatively, Participant has demonstrated to the Company that he or she owns a
sufficient number of shares of Stock in his or her own name, provided such
shares of Stock are not held in a qualified 401(k) plan or in a nonqualified
deferred stock compensation plan, having a FMV, on the Grant Date, at least
equal to the amount elected by the Participant on the Election Form. In such
event, such shares of Stock owned by Participant shall be designated as
Participant Purchased Shares for purposes of this Agreement and the PEP.

(iii)
Participant must provide to the Company on a semi-annual basis until the fifth
(5th) anniversary of the Grant Date a brokerage statement or other evidence
satisfactory to the Company that he or she has continued to maintain the number
of Participant Purchased Shares as were owned by Participant on the Grant Date
and/or the Post-Tax Investment Date.





(iv)
In accordance with the PEP, if Participant disposes of Participant Purchased
Shares prior to the fifth (5th) anniversary of the Grant Date, either in whole
or in part, Participant will immediately forfeit a proportionate amount of the
Company Matching RSUs and Company Matching Options that are unvested as of the
date of such disposition.


1



--------------------------------------------------------------------------------

Post-Tax

(B)Crediting of Company Matching RSUs. As of the Grant Date, the Company hereby
awards the Participant, subject to the terms and conditions set forth and
incorporated in this Agreement and the PEP, __________Company Matching RSUs.
(C)Additional Transactions in Participant Accounts.
(i)
Each Company Matching RSU represents a right to a future payment of one share of
Stock, subject to applicable tax withholding.

(ii)
To the extent that dividends are declared and paid on shares of Stock while the
Company Matching RSUs remain outstanding and prior to a Settlement Date (as
defined below), the Company shall credit to Participant’s Matching RSU account
(as applicable) an additional number of Company Matching RSUs calculated by
multiplying (a) the amount of dividend per share of Stock paid by the Company’s
Board of Directors by (b) the number of Company Matching RSUs held by
Participant on the record date of such dividend and dividing the product by (c)
the FMV of a share of Stock on such dividend payment date.

(iii)
Provided, however, that if such dividend is paid prior to the Vesting Date of
the Company Matching RSUs, as set forth in Section I (D) below, Participant
shall not be entitled to any payment in respect of such dividend unless
Participant is still employed by the Company on such dividend payment date.

(iv)
Participant hereby agrees that, prior to the Settlement Date, the Company may
withhold from the dividend equivalent amounts described in Section I(C)(ii)
amounts sufficient to satisfy the applicable tax withholding in respect of such
dividend equivalent payments, as applicable.

(D)    Vesting of Company Matching RSUs. Subject to the terms and conditions of
the PEP and this Agreement, and to Participant’s continued employment through
such date, the Company Matching RSUs, and the dividend equivalent amounts
attributed to same, shall vest on the fifth (5th) anniversary of the Grant Date.
(E)    Settlement.     
(i)
A “Settlement Date” shall mean the date shares of Stock are delivered to
Participant pursuant to this Agreement.

(ii)
Within fifteen (15) days following the earliest of the fifth (5th) anniversary
of the Grant Date, Participant’s death, termination of employment due to
Participant’s total and permanent disability (as defined in the Company’s
Long-Term Disability Plan, or, if not defined in such plan, as defined by the
Social Security Administration), or a Change in Control, Participant shall be
entitled to receive and the Company shall deliver to Participant the total
number of shares of Stock (giving effect to Sections I(C)(ii) and I(C)(iv))
underlying the Company Matching RSUs vested as of such date. Notwithstanding the
foregoing, no shares of Stock shall be delivered upon termination of employment
unless such termination of employment is considered a “separation from service”
(within the meaning given of Treasury Regulation §1.409A-1(h) or successor
guidance thereto).

(iii)
Subject to the rules promulgated by the Committee, the terms of the CVS Caremark
Deferred Stock Compensation Plan and Section 409A, Participant may elect to
defer settlement of Company Matching RSUs covered by this Agreement.









II.    COMPANY MATCHING OPTION
(A)    Grant of Option. The Company hereby awards and evidences the grant to
Participant, subject to the terms and conditions incorporated in this Agreement,
the right, and option, to purchase from the Company _________shares of Stock,
with an exercise price per share of Stock equal to the FMV of a share of Stock
on the Grant Date, such Company Matching Option to be exercised as hereinafter
provided. The Company Matching Option is a nonqualified option as defined in the
ICP.
(B)    Term of Company Matching Option. The term of this Company Matching Option
shall be for a period of ten (10) years from the Grant Date, subject to the
earlier termination of the Company Matching Option, as set forth in the ICP and
in this Agreement.
(C)     Vesting and Exercise of Company Matching Option.
(i)
Prior to its expiration or termination, and except as otherwise provided herein,
the Company Matching Option shall vest and may be exercised by Participant,
provided Participant has maintained continuous


2



--------------------------------------------------------------------------------

Post-Tax

employment with the Company or a subsidiary of the Company from the Grant Date
until the applicable vesting date, within the following time limitations:
a.
On or after three (3) years from the Grant Date, the Company Matching Option
shall be vested and may be exercised as to one-third (1/3) of the shares of
Stock subject to the Company Matching Option;

b.
On or after four (4) years from the Grant Date, the Company Matching Option
shall be vested and may be exercised as to an aggregate of two-thirds (2/3) of
the shares of Stock subject to the Company Matching Option; and

c.
On or after five (5) years from the Grant Date, the Company Matching Option
shall be vested and may be exercised as to all of the shares of Stock subject to
the Company Matching Option.

(ii)
The Company Matching Option, subject to the provisions of the ICP, shall be
exercised by submitting a request to exercise to the Company’s stock option
administrator, in accordance with the Company’s current exercise policies and
procedures, specifying the number of shares of Stock to be purchased, which
number may not be less than one hundred (100) shares of Stock (unless the number
of shares of Stock purchased is the total balance which is then exercisable).
Unless the Company, in its discretion, establishes “cashless exercise”
procedures and permits Participant entitled to exercise the Company Matching
Option to utilize such “cashless exercise” procedures, Participant so exercising
all or part of this Company Matching Option shall, at the time of exercise,
tender to the Company cash or cash equivalent for the aggregate exercise price
of the shares of Stock Participant has elected to purchase or certificates for
shares of Stock of the Company already owned by Participant for at least six (6)
months with an aggregate FMV at least equal to the aggregate exercise price of
the shares of Stock Participant has elected to purchase, or a combination of the
foregoing.

(D)    Company Matching Option Expiration. The Company Matching Option shall be
exercisable only as provided above and shall expire at the close of business on
the tenth (10th) anniversary of its Grant Date or such earlier expiration date
as described in Section III below.


III.    TERMINATION OF EMPLOYMENT AND CHANGE IN CONTROL
(A)
Except as provided in Sections III(B)-(G) below, if, for any reason,
Participant’s employment with the Company and any subsidiary of the Company
terminates, all Company Matching RSUs and the Company Matching Option to the
extent not then vested in accordance with Sections I(D) and II(C)(i) above shall
be immediately forfeited.





(B)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates by reason of death, Company Matching RSUs and the
Company Matching Option will vest in full as of the date of death, and the
Company Matching Option shall be exercisable by the Participant’s executor,
administrator, personal representative or any person or persons who acquired the
Company Matching Option directly from the Participant by bequest or inheritance
during the twelve (12) month period following the date of death, as long as no
government regulations or rules are violated by such accelerated vesting or
exercise period; provided, however, that no Company Matching Option will be
exercisable beyond its original term.
(C)    In the event Participant’s employment with the Company and any subsidiary
of the Company terminates by reason of total and permanent disability (as
defined in the Company’s Long-Term Disability Plan, or, if not defined in such
plan, as defined by the Social Security Administration), the Company Matching
RSUs and the Company Matching Option shall vest on a pro rata basis as follows:
(i)
the Company Matching RSUs shall be vested as of Participant’s employment
termination date (which is the last day that the Participant is employed by the
Company or any subsidiary of the Company) shall be equal to the number of
Company Matching RSUs multiplied by the following fraction: (A) the numerator
shall be the whole number of months elapsed since the Grant Date and (B) the
denominator shall be sixty (60). For purposes of this calculation, the number of
months in the numerator in sub-section (A) above shall include any partial month
in which Participant has worked. For example, if the time elapsed between the
Grant Date and the Separation Date is eight months and five days, the numerator
in sub-section (A) above shall be nine.

(ii)
the Company Matching Option shall be vested as of Participant’s employment
termination date with respect to the number of shares of Stock subject to the
Company Matching Option multiplied by the


3



--------------------------------------------------------------------------------

Post-Tax

following fraction: (A) the numerator shall be the whole number of months
elapsed since the Grant Date and (B) the denominator shall be sixty (60). For
purposes of this calculation, the number of months in the numerator in
sub-section (A) above shall include any partial month in which Participant has
worked. For example, if the time elapsed between the Grant Date and the
Separation Date is eight months and five days, the numerator in sub-section (A)
above shall be nine.
(iii)
the vested portion of the Company Matching Option shall be exercisable during
the twelve (12) month period following Participant’s employment termination
date, as long as no government regulations or rules are violated by such
accelerated vesting or exercise period; provided, however, that the Company
Matching Option shall not be exercisable beyond its original term.

(D)    Termination of Employment without Cause. In the event that Participant’s
employment with the Company and any subsidiary of the Company terminates and
Participant receives severance pay pursuant to a written agreement with the
Company, Participant’s Company Matching RSUs and the Company Matching Option to
the extent not vested at the time of the Participant’s employment termination
date but scheduled to vest during the severance period specified in the
agreement providing for severance pay shall continue to vest and settle in
accordance with the schedule set forth in Section I(D) and Section II(C)(i),
respectively, of this Agreement. Participant will be responsible for any
applicable withholding taxes that may become due as of Participant’s employment
termination date. All Company Matching RSUs and the Company Matching Option to
the extent not scheduled to vest during the specified severance period shall be
forfeited as of the Participant’s employment termination date. To the extent
vested, the Company Matching Option shall be exercisable on or before the
ninetieth (90th) day following the last day of the severance period, as long as
no government regulations or rules are violated by such continued vesting or
exercise period; provided, however, that the Company Matching Option shall not
be exercisable beyond its original term.     
(E)    Retirement. “Qualified Retirement” shall mean termination of employment
after attainment of age fifty-five (55) with at least ten (10) years of
continuous service, or attainment of age sixty (60) with at least five (5) years
of continuous service, provided that:  (i) if Participant elects to terminate
his or her employment voluntarily, Participant has provided the Company with at
least twelve (12) months advance notice of his or her retirement date or such
other term of advance notice as is determined by the Chief Human Resources
Officer of the Company; or (ii) if the Company elects to terminate Participant’s
employment, then such termination is without cause.  
(i)
In the event Participant’s termination of employment qualifies as a Qualified
Retirement, Participant may exercise the Company Matching Option to the extent
vested as of Participant’s retirement date, at any time within two (2) years
after Participant’s retirement date, but not beyond the original term of the
Company Matching Option. To the extent unvested as of the retirement date, the
Company Matching Option shall be forfeited. The Committee shall have the
authority in its sole discretion to make any interpretations, determinations,
and/or take any administrative actions with respect to whether Participant has
experienced a Qualified Retirement.

(ii)
Company Matching RSUs that are unvested as of the Participant’s retirement date
are forfeited as of the retirement date.

(iii)
In the event Participant’s termination of employment qualifies as a Qualified
Retirement and Participant also enters into a severance agreement with the
Company, the terms of Section III(D) shall apply with respect to the vesting and
settlement of the Company Matching RSUs and the Company Matching Option.

(F)    The provisions of Section 10 of the ICP, or any successor thereto, shall
apply in the event of a Change in Control.
(G)    For purposes of this Section III, transfer of employment by Participant
from the Company to a subsidiary of the Company, transfer among or between
subsidiaries, transfer from a subsidiary to the Company or any other
continuation of employment with the Company or a subsidiary after termination by
a related entity shall not be treated as termination of employment.


IV.     NON-COMPETITION.     The grant of RSUs pursuant to this Agreement is
expressly subject to and contingent upon the requirement that the Participant
shall have fully executed and delivered to the Company the CVS Caremark
Corporation Restrictive Covenant Agreement provided by the Company; provided
that the Company in its sole discretion may waive such requirement if
Participant is currently a party to another agreement with the Company setting
forth restrictive covenants, such as non-competition, non-disclosure, and/or
non-solicitation obligations.  The applicable agreement containing the
restrictive covenants the Company requires in connection with this Award,
whether previously executed or required to be executed in connection with this
Award, is hereafter referred to as the “Restrictive Covenant Agreement”. 

4



--------------------------------------------------------------------------------

Post-Tax

If the Company intends to require Participant to execute and deliver a new
Restrictive Covenant Agreement in connection with the Award hereunder, the
Company shall provide such Restrictive Covenant Agreement to Participant and
Participant agrees to execute and deliver such agreement by the deadline set
forth by the Company, which shall be no less than ten days from the date it is
provided to Participant.  If Participant is currently subject to a Restrictive
Covenant Agreement, Participant hereby affirms his or her agreement and intent
to be bound by the restrictions in the Restrictive Covenant Agreement and to
comply with all of its provisions. 
Participant agrees that failure to execute and return the Restrictive Covenant
Agreement, if required, shall result in the immediate and irrevocable forfeiture
of the RSU Award hereunder and any right to receive dividend equivalents or
Shares with respect thereto.  Further, if Participant violates any provision of
the applicable Restrictive Covenant Agreement, any unvested RSUs will be
immediately and irrevocably forfeited, and no payment of any kind, including
dividend equivalents or Shares, shall be payable with respect thereto.  This
Section shall not constitute the Company’s exclusive remedy for Participant’s
violation of the Restrictive Covenant Agreement, and the Company may seek all
available legal or equitable remedies in the event of Participant’s violation or
threatened violation of the Restrictive Covenant Agreement, including injunctive
relief.




V.    MISCELLANEOUS.
(A)    Withholding Tax. Participant may be subject to withholding taxes as a
result of the exercise of the Company Matching Option or settlement of Company
Matching RSUs. Except as may otherwise be elected by Participant, the number of
shares of Stock to be delivered by the Company to Participant shall be reduced
by the smallest number of shares of Stock having a FMV at least equal to the
dollar amount of federal, state or local tax withholding required to be withheld
by the Company with respect to such exercise or settlement. Any shares of Stock
so withheld or tendered will be valued as of the date they are withheld or
tendered. In lieu of having the number of shares of Stock underlying the
applicable award reduced, Participant may elect to pay to the Company in cash,
promptly when the amount of such obligations become determinable, all applicable
federal, state, local and foreign withholding taxes that result from each such
exercise or settlement. Such election may be made electronically or in writing
at any time prior to the exercise date or Settlement Date, as applicable.
(B)    Recoupment. This Award under the ICP shall be subject to the terms of the
Company’s Recoupment Policy as it exists from time to time, which may require
Participant to immediately repay to the Company the value of any pre-tax
economic benefit that he or she may derive from the Award. By accepting this
Award, Participant acknowledges that the Company’s Recoupment Policy has been
made available for Participant’s reference.
(C)    Certain Terms and Conditions of the PEP. Participant acknowledges and
agrees that the terms and conditions of the PEP preclude all transfers of
Participant Purchased Shares, all Company Matching RSUs, and the Company
Matching Option, except in limited circumstances in the event of Participant’s
death, impose a risk of forfeiture on Company Matching RSUs and the Company
Matching Option, relieve the Company of certain obligations unless and until
laws and regulations have been complied with, provide for adjustments to
Participant Purchased Shares, Company Matching RSUs, and the Company Matching
Option upon the occurrence of certain events, and specify the state law which
shall govern this Agreement, without giving effect to principles of conflict of
laws.
(D)    Binding Agreement. This Agreement shall be binding upon the heirs,
executors, administrators, and successors of the parties. In particular,
Participant's heirs, executors, administrators, and successors shall be subject
to the terms and conditions of the PEP, ICP, and this Agreement, and the Company
may require any such person to execute an agreement or other documents
acknowledging and agreeing to such terms and conditions as a condition precedent
to any transfer of rights hereunder or shares of Stock issuable under the PEP,
including upon exercise of the Company Matching Option, into the name of any
such person.
(E)    Integration Clause; Amendments to Agreement. This Agreement, together
with the PEP and the ICP, constitutes the entire Agreement between the parties
with respect to the PEP, and supersedes any prior agreements or documents with
respect thereto. This Agreement may be amended, but no amendment or other change
which may impose any additional obligation upon the Company or materially impair
the rights of Participant under the PEP shall be valid unless contained in a
writing signed by the party to be bound thereby.
(F)    Employment. Neither the execution and delivery hereof nor the granting of
the Company Matching RSUs or the Company Matching Option evidenced hereby shall
constitute or be evidence of any agreement or understanding, expressed or
implied, on the part of the Company or its subsidiaries to employ Participant
for any specific period.

5



--------------------------------------------------------------------------------

Post-Tax

(G)    Acceptance of Award. Acceptance may be submitted either electronically,
if available, or in writing. The Company Matching Option may not be exercised
unless and until the Company has received acceptance by the Participant of the
terms and conditions set forth herein.
(H)    Company Matching RSUs. Company Matching RSUs do not represent an equity
interest in the Company and do not carry any voting rights. Except as otherwise
specifically provided herein, Participant shall have no rights of a shareholder
with respect to the RSUs until the related shares of Stock have been delivered
to Participant.
(I)    Section 409A. The Company intends that this Agreement not violate any
applicable provision of, or result in any additional tax or penalty under,
Section 409A of the Internal Revenue Code of 1986 (the “Code”), as amended, and
that to the extent any provisions of this Agreement do not comply with Code
Section 409A the Company will make such changes in order to comply with Code
Section 409A to the extent it considers reasonable. In all events, the
provisions of CVS Caremark Corporation’s 409A Universal Definitions Document are
hereby incorporated by reference and to the extent required to avoid a violation
of the applicable rules under Section 409A by reason of Section 409A(a)(2)(B)(i)
of the Code, payment of any amounts subject to Section 409A of the Code shall be
delayed until the first business day of the seventh month immediately following
the employment termination date. For purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment, references to the “termination of employment” (and
corollary terms) shall be construed to refer to “separation from service”
(within the meaning of Treas. Reg. Section 1.409A-1(h)). Notwithstanding the
foregoing, the Company makes no representations as to the tax treatment or
consequences of any payment made hereunder, and Participant, by accepting this
Award, acknowledges that Participant shall be solely responsible for same.
(J)    Notices. Any notice hereunder to the Company shall be addressed to One
CVS Drive, Woonsocket, RI 02895, Attention: Senior Vice President, Chief Human
Resources Officer, and any notice required to be given hereunder to Participant
shall be addressed to Participant at his or her address as shown on the records
of the Company, subject to the right of either party to designate in writing
some other address for notices.


By:     s/Lisa G. Bisaccia        
         Senior Vice President
Chief Human Resources Officer
CVS CAREMARK CORPORATION










Accepted by:        ________________________________________________
[NAME]




________________________________________________
[Employee ID #]




________________________________________________
Date                        



6

